*779On Rehearing.
PROVOSTY, J.
By a tax collector’s deed in favor of their deceased father, whose sole heirs they are, the plaintiffs claim to own a tract of land of 400 acres situated in the parish of Oaddo, and described as N. W. % of section 14, N. E. ■% of section 15, and E. y2 of S. E. % of section 10, township 19 north, range 6 west.
They ask that their tax title be confirmed as to the interest which Joseph Thompson once owned in this land, an undivided half.
This 400 acres originally formed a part of a tract of 1,400 acres which Joseph B. Thompson acquired from the government. In 1848 he sold an undivided half of this 400 acres to Joseph Thompson, and in 1873 sold his remaining interest in the 1,400 acres to his son-in-law, James E. Utz. Joseph Thompson died, and left as his heirs his two children, Samuel Thompson and Mrs. Hardin. The latter and the heirs of Samuel Thompson are made defendants. These heirs are represented by a curator ad hoc; they being nonresidents. (
In'the years 1873, 1874, 1875, 1876, 1877, and 1878, this 400 acres was assessed in its entirety to Samuel Thompson; and it figures on the delinquent lists of these years. These lists were regularly filed and recorded each year in the offices of the recorder of mortgages of the parish of Caddo and the state auditor.
Section 68 of Act 42, p. 122, of 1871, which was the general revenue law in force until the enactment of Act 96, p. 136, Extra Sess., 1877, provided that—
“The said delinquent lists * * * when so filed in the office of the auditor of public accounts, shall be entered by him on a record kept for that purpose, and shall vest, from the day of filiug, a title to the lands * * * therein returned, in the state of Louisiana, which shall be impeachable only on proof that taxes for nonpayment whereof the lands were returned forfeited had been in fact paid to the collector before the return of the lists to the recorder.”
In these delinquent lists this 400-acre tract is described as “Not cultivated.”
The tax collector’s deed to the father of plaintiffs was made in September, 1881. It recites that this 400 acres, “being the same property assessed to Samuel Thompson upon the tableau of taxes of the years 1873, 1874, 1S75, 1876, 1877 and 1878,” was advertised to be sold to the highest bidder, and that, no bid equal to the amount of the taxes, penalties, and costs due on it having been made, it was readvertised to be sold to the highest bidder, and was adjudicated at this second offering to O. B. Oroom for $7, he being the highest bidder. It recites, further, that by virtue of Act 77 of 1880 the tax collector transferred the property to Oroom.
The taxes, penalties, and costs amounted to many times over this $7, and the tax collector would have been utterly without authority to make the said adjudication under said Act 77 of 1880 (The General Revenue Law of that year). He did, however, have authority to make it, precisely in the manner he made it, under Act 107 of that year, which provided for the sale at public auction of all property theretofore acquired by the state for delinquent taxes. The latter act provided that if at the first offering no bid equal to the amount of the taxes, penalties, and costs due on the property was made, the tax collector should readvertise, and adjudicate to the highest bidder for whatever amount might be bid. Und,er Act 77 of 1880, the tax collector could have offered for sale only the least quantity of the property any bidder would take and pay the taxes, penalties, and costs due on the entire property. Under these circumstances we must conclude that this sale to the father of plaintiffs was in reality made under Act 107 of 1880, and that the reference to Act 77 of that year was simply an error.
No law required the tax collector to make mention in his deed of the statute under or *781by virtue of wliicb the sale was made. This mention of Act 77 of 1880 may therefore be regarded as mere surplusage. “Utile per inutile non vitiatur.” But if it were othei’wise, and the deed was irregular, and even fatally defective, this would be a matter concerning only the state, in which defendants could have no interest, their sole interest being in the question of whether the property was validly sold or forfeited to the state. Morrison v. Larkin, 26 La. Ann. 699; George v. Cole, 109 La. 823, 33 South. 784; Quaker Realty Co. v. La Basse, 131 La. 996, 60 South. 661, Ann. Cas. 1914A, 1073, and other cases.
Against all attacks upon forfeiture to the state the plaintiffs oppose the prescription of 3 years provided for by article 233 of the Constitution and other prescriptions.
Defendants contend that this prescription is inapplicable to tax forfeitures, but only to tax sales, and as a matter of fact the Constitution does mention only sales. It reads:
“No sale of property for taxes shall be set aside for any cause, except on proof of dual assessment, or of payment of the taxes for which the property was sold prior to the date of the sale,” etc.
And it is true also that in our tax legislation tax sales are always referred to as sales, and forfeitures as forfeitures, thereby apparently establishing a legal distinction between them. But we are clear that this distinction is one merely in nomenclature, or form, not in matter of substance, and that the meaning of said constitutional provision is that tax titles shall not be set aside, except in the cases specified. Of course, the situation would be wholly different if, as ordinarily is the case, the so-called forfeiture did not have the effect of completely transferring the title; but, as seen from the Act of 1871 hereinabove quoted, the so-called forfeiture in this case had that effect completely, the only difference between the two modes of transferring the title being that if at the auction crying there was a sufficient bid, a deed would be made to the bidder, and if there was not the delinquent list would be filed of record in the offices of the recorder of mortgages and state auditor, and be recorded in a book to be kept for that purpose in the latter office, to stand in lieu of a regular deed. It will be noted that this recordation could be thus made and the title to the property thereby vested in the state only after the property had been regularly offered for sale and no sufficient bid made upon it by some private individual; so that such recordation had to be preceded by* observance of the same forms, so far as notice to the taxpayer, advertisement, etc., were concerned, as in the .case of a deed to a private individual.
In Surget v. Newman, 43 La. Ann. 878, 9 South. 561, this court said:
“The forfeiture of the property to the state was in effect a deed to the state, and vested in the state title to the land” — citing the herein-above quoted Act 42 of 1871, which expressly so provides.
In Quaker Realty Co. v. Citizens’ Bank, 131 La. 846, 60 South. 367, a most closely contested and elaborately considered case, the said prescription was applied to a forfeiture.
Defendants next contend that the said prescription is inapplicable for the reason that the property was assessed to James E. Utz, and the taxes paid by him.
But the learned trial judge found differently, and so do we. The descriptions in the Utz assessments were invariably preceded by the figures, which, while not very explicit — descriptions in assessments never are —could only mean that what was being assessed to Utz was an undivided half, the interest he owned.
It will be noted that plaintiffs are not asking confirmation of the tax title as to this undivided half of Utz, but only as to the undivided half of Samuel Thompson and Mrs. Hardin upon which no taxes were paid.
*783Finally, defendants contend that the prescription does not apply because the tax debtors continued in possession of the property.
The testimony as to possession is vague, conflicting, and unsatisfactory. Joseph Thompson lived in Alabama, and never took possession. Joseph B. Thompson did not live on this 400-acre tract. Whether any part of the land cultivated extended into this 400-acre tract is left in doubt by the testimony. He died in 1883. The assessments recite that the land was “uncultivated.” Whatever cultivation there was, was by negro tenants. The land was very poor. “Would hardly grow peas,” one of the witnesses says. Inasmuch as some of the witnesses refer to a part of the 400 acres as being an old field which remained unfenced for years and on which large trees had grown; part of it must have been in cultivation at one time. At some time before the trial of this, case (date not' fixed) a Dr. Tillinghast, owner of an adjoining plantation, extended his field fence so as to take in some 10 to 15 acres of this old field. By whose permission he did this is testified to by one of the plaintiffs, O. B. Croom, who says it was by his permission; and by a Mr. Elder, a' son-in-law and agent of Mrs. Utz, who says he “believes” it was by' the permission of Mrs. Utz. The learned trial judge found that no one had been in possession of the land in dispute. And our own conclusion is that there is no positive evidence of any one having been in possession of it from the time the open part of it became an old field until Dr. Tillinghast fenced in the few acres of it as above stated, and that this absence of possession was for many years both before and after the sale of it to the father of plaintiffs.
Inasmuch as the said prescription applies to all tax sales in the absence of proof of the .tax debtor having continued in actual possession,, the burden rests upon the tax debtor to make proof of this continued possession. This burden the defendants have not discharged.
In their behalf it is argued that Joseph B. Thompson had possession until his death, and that thereafter James F. Utz, and after his death his widow had possession, and that their possession as part owners must be held to .have been both for themselves and their co-owners.
There is no evidence whatever that the Utzes ever held otherwise than for themselves, and the evidence of their possession of the adjoining land having extended into this 400 'acres is contradicted and is more than doubtful. If they ever received a cent of rent for any part of the 400 acres in dispute, the evidence does not show it,, and still less does it show that they accounted to their co-owners for any rent they received. In arguing, therefore, that the possession which Joseph B. Thompson had, and after him the Utzes, must be held to have been for their eo-owners as to the interest of the latter, the reliance of the learned counsel must be solely upon the hypothesis that the possession of a co-owner in indivisión has to bo presumed to be for all the co-owners. But if sis to those of the co-owners who are not in actual possession the possession thus adheres to and follows the title, it must in like manner do so into whatever hands the title may pass; and, as a consequence, this possession by the Utzes was for the tax debtors only so long as the latter retained the title, and it passed to the state the moment the title passed to the state.
We may add that we do not- wish to be understood as holding, or even intimating, that a mere Active or presumptive possession such as this can serve to arrest the course of this constitutional prescription, which, as is well known, was designed to be drastic and sweeping.
We deem it unnecessary to mention the *785nullities contended for by defendants, since admittedly they are all cured by the said constitutional prescription if said prescription be applicable, as wé hold it to be; and one reason for judgment being sufficient if good, we, in like manner, deem it unnecessary to discuss the other prescriptions pleaded by plaintiffs.
The judgment below went for plaintiffs.
Judgment affirmed.
MONROE, O. J., dissents for reasons assigned in original opinion.
O’NIELL, J., concurs in the decree.